Case: 20-1479    Document: 62     Page: 1   Filed: 08/06/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                THOMAS H. BUFFINGTON,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2020-1479
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-4382, Judge Amanda L. Mere-
 dith, Judge Joseph L. Falvey Jr., Judge William S. Green-
 berg.
                  ______________________

                  Decided: August 6, 2021
                  ______________________

    DORIS JOHNSON HINES, Finnegan, Henderson,
 Farabow, Garrett & Dunner, LLP, Washington, DC, ar-
 gued for claimant-appellant. Also represented by ANDREA
 GRACE KLOCK MILLS; BARTON F. STICHMAN, National Vet-
 erans Legal Services Program, Washington, DC.

     SHARI A. ROSE, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, argued for respondent-appellee. Also represented by
 JEFFREY B. CLARK, MARTIN F. HOCKEY, JR., ROBERT
Case: 20-1479    Document: 62     Page: 2   Filed: 08/06/2021




 2                               BUFFINGTON   v. MCDONOUGH



 EDWARD KIRSCHMAN, JR.; BRIAN D. GRIFFIN, SAMANTHA
 ANN SYVERSON, Office of General Counsel, United States
 Department of Veterans Affairs, Washington, DC.

     RICHARD ABBOTT SAMP, New Civil Liberties Alliance,
 Washington, DC, for amicus curiae New Civil Liberties Al-
 liance. Also represented by ADITYA DYNAR.
                  ______________________

     Before MOORE, Chief Judge *, LOURIE and O’MALLEY,
                     Circuit Judges.
      Opinion for the court filed by Chief Judge MOORE.
     Dissenting opinion filed by Circuit Judge O’MALLEY.
 MOORE, Chief Judge.
     Thomas H. Buffington appeals a final decision of the
 United States Court of Appeals for Veterans Claims. Buff-
 ington v. Wilkie, 31 Vet. App. 293 (2019) (Veterans Court
 Op.). Under 38 C.F.R. § 3.654(b)(2), the Veterans Court de-
 nied Mr. Buffington an earlier effective date for recom-
 mencement of his disability benefits after periods in which
 he received active service pay. Id. at 296. Mr. Buffington
 contends § 3.654(b)(2) conflicts with and is an unreasona-
 ble interpretation of 38 U.S.C. § 5304(c). Because we hold
 § 3.654(b)(2) reasonably fills a statutory gap, we affirm.
                       BACKGROUND
     Mr. Buffington served on active duty in the United
 States Air Force from September 1992 until May 2000. Af-
 ter leaving active duty service, Mr. Buffington sought dis-
 ability benefits. The Department of Veterans Affairs (VA)
 found that Mr. Buffington suffered from service-connected
 tinnitus, rated his disability at ten percent, and awarded


     *    Chief Judge Kimberly A. Moore assumed the posi-
 tion of Chief Judge on May 22, 2021.
Case: 20-1479     Document: 62      Page: 3     Filed: 08/06/2021




 BUFFINGTON   v. MCDONOUGH                                     3



 him disability compensation. In 2003, Mr. Buffington was
 recalled to active duty in the Air National Guard. He in-
 formed the VA of his return to active service, and the VA
 discontinued his disability compensation. See 38 U.S.C.
 §§ 5112(b)(3), 5304(c). In 2004, Mr. Buffington completed
 his term of active service. Later that year, he was again
 recalled to active duty, serving until July 2005. It was not
 until January 2009, however, that Mr. Buffington sought
 to recommence his disability benefits. The VA determined
 Mr. Buffington was entitled to compensation effective on
 February 1, 2008—one year before he sought recommence-
 ment. See 38 C.F.R. § 3.654(b)(2) (setting effective date for
 recommencement of compensation, at the earliest, one year
 before filing).
     Mr. Buffington filed a Notice of Disagreement, chal-
 lenging the VA’s effective-date determination. The VA Re-
 gional Office issued a Statement of the Case rejecting his
 challenge and providing further reasoning for the February
 1, 2008 effective date. Mr. Buffington then appealed to the
 Board of Veterans Appeals, which affirmed the VA’s deci-
 sion. He next appealed to the Veterans Court. That court
 held that § 3.654(b)(2) was a valid exercise of the Secretary
 of Veterans Affairs rulemaking authority and was not in-
 consistent with 38 U.S.C. § 5304(c). See Veterans Court
 Op., 31 Vet. App. at 300–04. Mr. Buffington appeals. We
 have jurisdiction under 38 U.S.C. § 7292(a).
                          DISCUSSION
      Title 38 codifies a complex statutory scheme aimed at
 providing benefits to veterans. For example, it provides
 veterans with a general entitlement to compensation “[f]or
 disabilit[ies] resulting from personal injur[ies] suffered . . .
 in [the] line of duty” during a period of war, § 1110, or dur-
 ing peacetime, § 1131. As a shorthand, Congress refers to
 those disabilities as service-connected disabilities. See 38
 U.S.C. ch. 11 (“Compensation for Service-Connected Disa-
 bility or Death”). And it refers to benefits paid as a result
Case: 20-1479     Document: 62     Page: 4    Filed: 08/06/2021




 4                                 BUFFINGTON   v. MCDONOUGH



 of service-connected disabilities as compensation. Id.
 § 101(13). Title 38 also provides pensions for veterans who
 served in a period of war and for veterans who appear on
 the Army, Navy, Air Force, or Coast Guard Medal of Honor
 Roll. See id. §§ 1511–25.
      To receive disability benefits, a veteran must apply. Id.
 § 5101(a)(1)(A) (“[A] specific claim in the form prescribed
 by the Secretary . . . must be filed in order for benefits to
 be paid or furnished to any individual under the laws ad-
 ministered by the Secretary.”). Based on that application,
 the VA must determine whether the veteran has a general
 entitlement to disability benefits—for example, because he
 has a service-connected disability. If a veteran has a ser-
 vice-connected disability, the VA must assign him a disa-
 bility rating, which corresponds to the amount of
 compensation paid. See, e.g., id. § 1134 (setting rates of
 peacetime disability compensation by reference to § 1114,
 which sets those rates for wartime disability). It must also
 set the effective date for the award of benefits. Id. § 5110.
 Occasionally, under the statutory framework, benefits
 must be reduced or discontinued. When a veteran returns
 to active service, for example, he cannot receive both active
 service pay and disability compensation. Id. § 5304(c).
 When a reduction or discontinuance is in order, § 5112 dic-
 tates how the VA must determine the effective date for that
 reduction or discontinuance.
     This appeal requires us to interpret VA-administered
 statutes to determine the effective date for recommencing
 (as opposed to awarding or discontinuing) service-con-
 nected disability benefits once a veteran leaves active ser-
 vice. 1 The Secretary of Veterans Affairs has answered that


     1   Mr. Buffington argues the question at issue should
 be framed as whether the VA can effect a forfeiture of ben-
 efits. But that framing assumes the interpretive conclu-
 sion.
Case: 20-1479     Document: 62      Page: 5     Filed: 08/06/2021




 BUFFINGTON   v. MCDONOUGH                                     5



 interpretive question, promulgating 38 C.F.R. § 3.654(b)(2)
 through notice-and-comment rulemaking. In such circum-
 stances, we apply the two-step framework set forth in
 Chevron U.S.A., Inc. v. Natural Resources Defense Council,
 Inc., 467 U.S. 837 (1984). 2 Step one asks “whether Con-
 gress has directly spoken to the precise question at issue.”
 Id. at 842. “If the intent of Congress is clear, that is the
 end of the matter,” and we “must give effect to the unam-
 biguously expressed intent of Congress.” Id. at 842–43. If,
 however, “the statute is silent or ambiguous with respect
 to the specific issue,” we proceed to step two of the Chevron
 framework, at which we determine “whether the agency’s
 answer is based on a permissible construction of the stat-
 ute.” Id. at 843. We must defer in the face of statutory
 silence because, “as a general rule, agencies have authority
 to fill gaps where the statutes are silent.” Nat’l Cable &
 Telecom. Ass’n, Inc. v. Gulf Power Co., 534 U.S. 327, 339
 (2002) (citing Chevron, 467 U.S. 843–44); see also Cana-
 dian Solar, Inc. v. United States, 918 F.3d 909, 917 (Fed.
 Cir. 2019).
                                I
     At step one, we hold that Congress left a gap in the
 statutory scheme. Section 5304(c) bars duplicative com-
 pensation when a veteran receives active service pay:
     Pension, compensation, or retirement pay on ac-
     count of any person’s own service shall not be paid
     to such person for any period for which such person
     receives active service pay.



     2      Amicus New Civil Liberties Alliance (NCLA) ar-
 gues the Chevron framework should not apply. Neither
 party adopts this position, see Appellant’s Br. at 7 (“This
 question is governed by the two-step framework of Chevron
 . . . .”) and Appellee’s Brief at 12, and we do not find it per-
 suasive given the facts and arguments presented here.
Case: 20-1479     Document: 62     Page: 6    Filed: 08/06/2021




 6                                 BUFFINGTON   v. MCDONOUGH



 38 U.S.C. § 5304(c). Thus, a veteran cannot receive both
 service-connected disability payments and active service
 pay. And Congress set the effective date (start date) for
 discontinuing disability benefits based on active service:
     The effective date of a reduction or discontinuance
     of compensation . . . by reason of receipt of active
     service pay or retirement pay shall be the day be-
     fore the date such pay began.
 38 U.S.C. § 5112(b)(3). But Congress did not establish
 when or under what conditions compensation recom-
 mences once a disabled veteran leaves active service. No-
 where in § 5304(c)’s plain terms or in the broader statutory
 structure did Congress speak directly to that issue.
      The “any period” phrase in § 5304(c) does not set the
 effective date for recommencing disability benefits. Of
 course, the word period refers to a length of time: here, the
 time during which a veteran is receiving active service pay.
 And that period has a beginning date—when active service
 compensation starts—and an end date—when active ser-
 vice compensation ends. But § 5304(c) does not say com-
 pensation must cease only for that period. Congress was
 silent regarding whether other conditions, such as timely
 filing of an application, could justify a later effective date
 for any recommencement of compensation. Congress nei-
 ther required nor prohibited consideration of such condi-
 tions. And we must not read into § 5304(c) words that
 Congress did not enact—like reading “any period” as “only
 any period.” See Bates v. United States, 522 U.S. 23, 29
 (1997) (“[W]e ordinarily resist reading words or elements
 into a statute that do not appear on its face.”).
     Mr. Buffington argues, relying on statutory context,
 that his interpretation does not read “only” (or any other
 language) into § 5304(c). He claims Title 38 obligates the
 VA to pay compensation for service-connected disabilities,
Case: 20-1479     Document: 62      Page: 7    Filed: 08/06/2021




 BUFFINGTON   v. MCDONOUGH                                    7



 see 38 U.S.C. § 1131; 3 sets the effective date for those
 awards, see id. § 5110; and provides a limited exception for
 when payment is barred based on active service pay, see id.
 § 5304(c). Thus, to Mr. Buffington, “compensation runs
 parallel to the period of service: stopping on re-entry to ac-
 tive military service and restarting at discharge from ac-
 tive military service.” Appellant’s Reply Br. at 14–15
 (internal quotation marks omitted).
     Mr. Buffington’s concessions throughout this case,
 however, undermine that position. In his opening brief,
 Mr. Buffington agreed the VA can “require that a veteran
 notify it that the veteran is no longer receiving active duty
 pay before benefits can be paid.” Appellant’s Br. at 32 (em-
 phasis in original). That is, the VA can require a veteran
 to apply for recommencement of disability benefits. See 38
 C.F.R. § 3.654(b)(2) (creating just such a requirement).
 And at argument, Mr. Buffington went further. Ques-
 tioned about Mr. Buffington’s admissions in his briefing,
 Mr. Buffington’s counsel conceded that “the government
 can certainly require reapplication[,] . . . can require a vet-
 eran to appear for an additional medical exam[, and] . . .
 can reconsider the amount of disability compensation.” See
 Oral Arg. 4 at 4:50–5:45. Implicit in that view is the under-
 standing that § 5304(c) does not create a limited exception
 to a general entitlement to benefits. Instead, when a disa-
 bled veteran returns to active service, his disability bene-
 fits are discontinued. See 38 U.S.C. § 5112 (setting



     3   Mr. Buffington cites 38 U.S.C. § 1110 for his gen-
 eral entitlement to compensation, which relates to wartime
 disabilities. But because Mr. Buffington did not serve dur-
 ing a period of war, id. § 1101(2), a different provision con-
 trols. See id. § 1131. Still, any differences between §§ 1110
 and 1131 are immaterial for purposes of this appeal.
     4   Available      at           http://oralarguments.cafc.
 uscourts.gov/default.aspx?fl=20-1479_05032021.mp3.
Case: 20-1479    Document: 62      Page: 8    Filed: 08/06/2021




 8                                 BUFFINGTON   v. MCDONOUGH



 effective date for “discontinuance”). After leaving active
 service, the veteran can once again seek disability benefits,
 but nothing in the statutory scheme speaks to when or how
 those benefits are recommenced.
      Mr. Buffington’s interpretation would lead to imper-
 missible surplusage, which is not present under the gov-
 ernment’s interpretation. See Nat’l Credit Union Admin.
 v. First Nat’l Bank & Tr. Co., 522 U.S. 479, 500 (1998)
 (holding an interpretation was “impermissible under the
 first step of Chevron” in part because it created surplus-
 age). Under Mr. Buffington’s interpretation the word pe-
 riod in § 5304(c) would set both the date for discontinuing
 benefits and the date for recommencing benefits based on
 active service. Congress, however, already enacted a stat-
 ute that sets the date for discontinuing benefits based on
 active service. See 38 U.S.C. § 5112(b)(3). Adopting
 Mr. Buffington’s construction, then, would render
 § 5112(b)(3) superfluous.
      To avoid reading language into § 5304(c) and rendering
 § 5112(b)(3) superfluous, we hold the statutory scheme is
 silent regarding the effective date for recommencing bene-
 fits when a disabled veteran leaves active service. 5 Since
 Congress has not “directly spoken to the precise question
 at issue,” we must continue on to step two. Chevron, 467
 U.S. at 842.
                              II
     At step two, we ask “whether the agency’s answer [to
 the question at issue] is based on a permissible construc-
 tion of the statute.” Id. at 843. Filling the statutory gap,
 the Secretary promulgated 38 C.F.R. § 3.654(b)(2). In


     5   Because we hold the statutory scheme is silent, we
 need not resolve the parties’ dispute regarding the pro-vet-
 eran canon. See Terry v. Principi, 340 F.3d 1378, 1383
 (Fed. Cir. 2003).
Case: 20-1479      Document: 62     Page: 9    Filed: 08/06/2021




 BUFFINGTON    v. MCDONOUGH                                   9



 relevant part, that regulation defines the effective date for
 any recommencement of benefits after a disabled veteran
 leaves active service:
       Payments, if otherwise in order, will be resumed
       effective the day following release from active duty
       if claim for recommencement of payments is re-
       ceived within 1 year from the date of such release:
       otherwise payments will be resumed effective 1
       year prior to the date of receipt of a new claim.
 Id.
     As a preliminary matter, Mr. Buffington challenges the
 Secretary’s statutory authority to promulgate 38 C.F.R.
 § 3.654(b)(2). But the Secretary was within the scope of his
 authority “to prescribe all rules and regulations which are
 necessary or appropriate to carry out the laws adminis-
 tered by the Department and are consistent with those
 laws.” 38 U.S.C. § 501(a). That authority gives the Secre-
 tary power to fill gaps in the veterans’ benefits scheme. See
 Contreras v. United States, 215 F.3d 1267, 1274 (Fed. Cir.
 2000) (holding grant of authority to promulgate regulations
 “necessary to the administration of a program” that an
 agency oversees allows the agency to fill gaps); see also
 Long Island Care at Home, Ltd. v. Coke, 551 U.S. 158, 165
 (2007) (holding authorization for Secretary of Labor to
 “prescribe necessary rules, regulations, and orders” pro-
 vided the Department of Labor “with the power to fill [ex-
 plicit statutory] gaps”). Accordingly, the Secretary had
 power to fill the gap in § 5304(c) regarding the effective
 date of recommencement with a reasonable regulation.
     And § 3.654(b)(2) is a reasonable gap-filling regulation.
 Section 3.654(b)(2) encourages veterans to seek recom-
 mencement of disability benefits in a timely fashion, but it
 always provides a veteran with some compensation. If a
 veteran seeks recommencement within a year of his release
 from active service, he is entitled to benefits effective on
 the day after he left service. If he seeks benefits later, he
Case: 20-1479    Document: 62      Page: 10    Filed: 08/06/2021




 10                                 BUFFINGTON   v. MCDONOUGH



 is entitled to compensation effective one year before his fil-
 ing date. By incentivizing early filing, § 3.654(b)(2) pro-
 motes the efficient administration of benefits, but it does
 not promote efficiency at all costs. Mr. Buffington does not
 explain how this incentive structure is unreasonable. As
 we have noted, “the VA is in a better position than this
 court to evaluate inefficiencies in its system.” Veterans
 Just. Grp., LLC v. Sec’y of Veterans Affs., 818 F.3d 1336,
 1351 (Fed. Cir. 2016). It is likewise reasonable for the VA
 to require timely reapplication, since a disability may im-
 prove or worsen over time. See 38 C.F.R. § 3.654(b)(2)
 (providing that “[c]ompensation will be authorized based
 on the degree of disability found to exist at the time the
 award is resumed”). 6
                         CONCLUSION
     Because the VA reasonably filled a statutory gap when
 promulgating 38 C.F.R. § 3.654(b)(2), we must defer to that
 regulation. Because the Veterans Court recognized the
 statutory gap and afforded the VA’s regulation appropriate
 deference, we affirm.
                         AFFIRMED
                            COSTS
No costs.




      6  Mr. Buffington argues that § 3.654(b)(2) leads to
 an absurd result because, in at least one case where the
 veteran never notified the agency of her active service and
 thus received duplicative benefits, that veteran was only
 forced to return the duplicative benefits. Appellant’s Br.
 43–46. Mr. Buffington’s fairness argument does not bear
 on the reasonableness of § 3.654(b)(2), but rather on the
 VA’s failure to require regulatory compliance in that case.
Case: 20-1479    Document: 62      Page: 11   Filed: 08/06/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                THOMAS H. BUFFINGTON,
                   Claimant-Appellant

                              v.

        DENIS MCDONOUGH, SECRETARY OF
               VETERANS AFFAIRS,
                Respondent-Appellee
               ______________________

                         2020-1479
                   ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-4382, Judge Amanda L. Mere-
 dith, Judge Joseph L. Falvey Jr., Judge William S. Green-
 berg.
                  ______________________

                  Decided: August 6, 2021
                  ______________________

 O’MALLEY, Circuit Judge, dissenting.
     It is undisputed that Thomas Buffington suffers from
 tinnitus, arising from his active military duty in the United
 States Air Force from 1992 through May 2000. Because of
 that disability, he was awarded disability compensation,
 with an effective date corresponding to the end of his active
 duty service. It is also undisputed that, when he was called
 back to active duty in July 2003—and began receiving ac-
 tive duty pay—his disability payments ceased. And it is
Case: 20-1479    Document: 62       Page: 12   Filed: 08/06/2021




 2                                  BUFFINGTON   v. MCDONOUGH



 undisputed that, when Mr. Buffington finished serving his
 country yet again in July 2005, he continued to suffer from
 tinnitus. Despite his continuing disability, however, his
 disability payments were not restored until February 1,
 2008. The majority endorses the Department of Veterans
 Affairs’ treatment of Mr. Buffington. I do not. I, thus, re-
 spectfully dissent.
      The majority claims it reaches its conclusion by finding
 a “statutory gap” in those statutory provisions governing
 payments to veterans at step one of its Chevron analysis.
 It claims it has found this gap without needing to deter-
 mine whether the governing provision—38 U.S.C.
 § 5304(c)—is ambiguous. Turning to step two of Chevron,
 it then finds that the VA acted reasonably when it filled
 that supposed gap with regulations (1) requiring a veteran
 to go through the process of reapplying for disability bene-
 fits and requalifying for the very benefits for which he was
 already deemed qualified; and (2) setting the effective date
 of the resumption of benefits by reference to that reappli-
 cation process, and not by reference to the end of his receipt
 of active duty pay. I disagree on both steps of that analysis.
                               I.
                A. There is no “statutory gap”
     As noted, at Chevron step one the majority does not
 conclude that 38 U.S.C. § 5304 is ambiguous. It, instead,
 finds that, while Congress made clear during what period
 disability payments cannot be paid, it forgot to mention
 when they would restart. This oversight, according to the
 majority, gave the VA the right to legislate via regulation
 the time period and circumstances under which such pay-
 ments would recommence—the right to fill the congression-
 ally created “gap.”
     The majority puts the cart before the horse in its Chev-
 ron analysis. Rather than apply traditional tools of statu-
 tory construction to determine whether there is an
Case: 20-1479      Document: 62   Page: 13    Filed: 08/06/2021




 BUFFINGTON     v. MCDONOUGH                                3



 ambiguity in § 5304(c), it fast-tracks past this step and
 finds what it believes is a statutory gap that the agency
 may fill. The Supreme Court made clear in Chevron, how-
 ever, that step one always begins by asking whether the
 statute at issue is ambiguous. Chevron, U.S.A., Inc. v. Nat.
 Res. Def. Council, Inc., 467 U.S. 837, 842–43 (1984) (“First,
 always, is the question whether Congress has directly spo-
 ken to the precise question at issue. If the intent of Con-
 gress is clear, that is the end of the matter; for the court,
 as well as the agency, must give effect to the unambigu-
 ously expressed intent of Congress.”). It is only after find-
 ing a statutory ambiguity that courts may consider the
 possibility that Congress delegated to an agency the power
 to fill a gap. See United States v. Home Concrete & Supply,
 LLC, 566 U.S. 478, 488 (2012) (“Chevron and later cases
 find in unambiguous language a clear sign that Congress
 did not delegate gap-filling authority to an agency; and
 they find in ambiguous language at least a presumptive in-
 dication that Congress did delegate that gap-filling author-
 ity.”) (emphasis in original). The majority may not avoid
 determining whether § 5304(c) is ambiguous. Instead, it
 must first focus on whether there is an ambiguity in the
 relevant statute, taking into account any purported statu-
 tory silence in the process.
     But, a plain reading of the relevant portions of the gov-
 erning statute and careful consideration of the context in
 which they appear demonstrate that there is no statutory
 gap to fill. Section 5304(c)’s text and context militate
 against finding an ambiguity in the statute. To begin, stat-
 utory silence does not always create a statutory gap for the
 purposes of Chevron’s step one analysis. It, instead, often
 indicates the “rather unremarkable proposition that some-
 times statutory silence, when viewed in context, is best in-
 terpreted as limiting agency discretion.” Entergy Corp. v.
 Riverkeeper, Inc., 556 U.S. 208, 223 (2009) (citing Whitman
 v. Am. Trucking Ass’ns, Inc., 531 U.S. 457 (2001)); see also
 Burns v. United States, 501 U.S. 129, 136 (1991) (“[N]ot
Case: 20-1479    Document: 62      Page: 14    Filed: 08/06/2021




 4                                 BUFFINGTON   v. MCDONOUGH



 every silence is pregnant.”) (citation omitted), abrogated on
 other grounds by Dillon v. United States, 560 U.S. 817
 (2010). Indeed, “[a]n inference drawn from congressional
 silence certainly cannot be credited when it is contrary to
 all other textual and contextual evidence of congressional
 intent.” Burns, 501 U.S. at 136. Here, congressional intent
 is not difficult to divine.
      38 U.S.C. §§ 1110 and 1131 state that “the United
 States will pay to any veteran” compensation for service-
 connected disabilities. 1 Section 5110 contains numerous
 provisions regarding precisely when such disability pay-
 ments are to begin, and after which those payments “will”
 be paid. Section 5110(a) of Title 38 establishes the general
 rule that effective start dates of veterans’ benefits will not
 begin “earlier than the date of receipt” of the veteran’s ap-
 plication for benefits. 38 U.S.C. § 5110(a)(1). Section 5110
 is subject to certain exceptions, all of which are designed to
 increase the benefits to veterans in certain circumstances.
 See, e.g., 38 U.S.C. §§ 5110(b)(1)–(b)(2) (establishing effec-
 tive date based on variant of one-year look back period for
 disability benefits after veterans are discharged from ac-
 tive duty); id. § 5110(b)(3) (establishing a one-year look
 back period when veterans submit claims for increase); id.
 § 5110(b)(4) (establishing a one-year look back period when
 veterans submit claims for disability pension); id. § 5110(d)
 (establishing a one-year look back period for claims submit-
 ted for death, dependency, and indemnity compensation);
 id. § 5110(g) (establishing a one-year look back period for
 claims arising from liberalizing law or new administrative
 issue). In other words, Congress knew how to set dates for



     1    As the majority notes, Mr. Buffington’s disability
 payments were authorized pursuant to 38 U.S.C. § 1131,
 not § 1110. As the majority also notes, however, there is
 no material difference between the provisions as it relates
 to the issue before us.
Case: 20-1479      Document: 62     Page: 15    Filed: 08/06/2021




 BUFFINGTON     v. MCDONOUGH                                   5



 commencement of benefits when it deemed it necessary to
 do so, and, when doing so, it always assured that benefits
 would commence sooner rather than later.
      38 U.S.C. § 5304(c) is an exception to the continuous
 payment obligation, calling for a pause in such payments
 while a veteran is receiving active duty pay. Indeed, it calls
 for a pause in all retirement and pension benefits while ac-
 tive duty pay is received. 2 38 U.S.C. § 5112(b)(3) provides
 that all such post-active duty payments shall cease the day
 before any active duty pay begins. While it is true that
 § 5304(c) does not mention a recommencement date, it is
 clear that Congress only wanted a veteran’s benefits to dis-
 continue for “any period for which such person receives ac-
 tive service pay.” 38 U.S.C. § 5304(c) (emphasis added).
 While Congress did not explicitly state in § 5304(c) that
 disability and retirement benefits will recommence only
 upon active duty ceasing, it did not need to; the contrapos-
 itive of this statutory section says as much. See id. (noting
 that “any period” of active service pay will result in a loss
 of disability benefits). That § 5304(c) is silent on when ben-
 efits will “recommence” is of no moment. The plain text of
 Title 38 indicates that Congress intended for veterans’ ben-
 efits to discontinue during “any period” of active service
 pay. Outside this “period,” the veteran remains entitled to
 the benefits for which he originally qualified.
      Reading § 5304(c) as the majority does means the vet-
 eran loses his original effective start date for disability ben-
 efits and must be assigned a later start date, depending on
 when he “reapplies” for benefits. See Maj. Op. at 7–8
 (“[W]hen a disabled veteran returns to active service, his
 disability benefits are discontinued. . . . After leaving


     2   Technically, veterans have a choice to continue dis-
 ability and other retirement payments during active duty
 or receive active duty pay. The point is that they cannot
 receive both.
Case: 20-1479    Document: 62      Page: 16     Filed: 08/06/2021




 6                                 BUFFINGTON   v. MCDONOUGH



 active service, the veteran can once again seek disability
 benefits . . . .”). Indeed, because § 5112(b)(3), like §
 5304(c), also applies to all disability compensation, depend-
 ency and indemnity compensation and pension payments,
 the majority’s reading of § 5304(c) would mean that none of
 those payments would automatically recommence. That
 means that those veterans who return from temporary ac-
 tive duty would not only receive no active duty pay, but,
 absent strict compliance with 38 C.F.R. § 3.654(b)(2), would
 receive no disability benefits, no pension, and no other re-
 tirement compensation during at least some post-active
 duty period, despite previously having been deemed quali-
 fied for such payments. That cannot be right. As it relates
 to disability benefits specifically, it is not right because it
 flies in the face of § 1131’s directive that disability pay-
 ments will be paid once the criteria therefore is satisfied.
 Notably, the government does not contend that active duty
 pay continues until it receives notice that active duty has
 ended or a veteran has reapplied for his other benefits. As
 to these payments, the Secretary apparently has no prob-
 lem giving the “any period” language in § 5304(c) its plain
 and ordinary meaning.
      The broader context in which these provisions were en-
 acted confirms the conclusion that disability payments
 should recommence effective the day after active duty pay
 ceases. According to the Supreme Court, Congress’s solici-
 tude towards veterans is “plainly reflected in the [Veterans
 Judicial Review Act (“VJRA”)], as well as subsequent laws
 that place a thumb on the scale in the veteran’s favor in the
 course of administrative and judicial review of VA deci-
 sions.” Henderson ex rel. Henderson v. Shinseki, 562 U.S.
 428, 440 (2011). In legislating the VJRA, Congress noted
 that it “has designed and fully intends to maintain a bene-
 ficial non-adversarial system of veterans benefits.” H.R.
 Rep. No. 100–963, at 13 (1988), reprinted in 1988
 U.S.C.C.A.N. 5782, 5794–95. Indeed, the VJRA is replete
 with provisions designed to make it easier for veterans to
Case: 20-1479      Document: 62    Page: 17    Filed: 08/06/2021




 BUFFINGTON     v. MCDONOUGH                                 7



 obtain benefits and to challenge denial of such benefits.
 The development of this veteran-friendly scheme and its
 remedial nature was the very raison d’être for passage of
 the VJRA.
      In addition to the VJRA, one such “subsequent law[]”
 Congress passed to favor veterans comprises the Veterans
 Appeals Improvement and Modernization Act of 2017
 (“AMA”). Veterans Appeals Improvement and Moderniza-
 tion Act of 2017, Pub. L. No. 115–55, 131 Stat. 1105 (codi-
 fied in scattered sections of 38 U.S.C.). Section 5110(a)(2),
 which was enacted as part of the AMA, amended § 5110.
 See id. § (2)(l)(1), 131 Stat. 1110 (codified as amended at
 § 5110(a)). Prior to the AMA, effective dates for disability
 benefits were based on the “original claim, a claim reo-
 pened after final adjudication, or a claim for increase of
 [benefits].” 38 U.S.C. § 5110(a) (2012). The practical real-
 ity of this scheme meant that veterans who appealed their
 benefits claims by either reopening them or filing for an
 increase in benefits would be subject to the VA’s “legacy
 appeals” process. Legacy appeals were notoriously fraught
 with lengthy wait times that risked greatly delaying a vet-
 eran’s effective start date. See H.R. Rep. No. 115-135, at
 4–5 (2017) (noting the increasing number of undecided VA
 legacy appeals and the long wait times for a final decision);
 see also Legislative Hearing on the Veterans Appeals Im-
 provement and Modernization Act of 2017 Before the H.
 Comm. on Veterans’ Affs., 115th Cong. 15–16 (2017).
     The AMA, however, amended § 5110(a) in two salient
 ways. First, § 5110(a)(1) now centered the effective start
 date of benefits around “initial” or “supplemental” claims.
 By no longer tying effective dates to when veterans reo-
 pened their claims or filed for increases in benefits, Con-
 gress signaled its desire for veterans to receive the earliest
 effective start date possible. Second, Congress added
 § 5110(a)(2), which states: “[f]or purposes of determining
 the effective date of an award under this section, the date
 of application shall be considered the date of the filing of
Case: 20-1479    Document: 62      Page: 18     Filed: 08/06/2021




 8                                 BUFFINGTON   v. MCDONOUGH



 the initial application for a benefit if the claim is continu-
 ously pursued.” 38 U.S.C. § 5110(a)(2) (emphasis
 added). Within this same subsection, Congress delineated
 various ways in which veterans could “continuously pur-
 sue[]” their claims and receive the earliest effective date
 possible. Id. § 5110(a)(2)(A)–(E). By effectively providing
 veterans with more options to “continuously pursue[]” their
 claims while receiving the earliest effective date possible,
 Congress again signaled its intention to safeguard effective
 start dates.
     Nowhere in the AMA, VJRA, or Title 38 did Congress
 express an intention for disabled veterans to lose their orig-
 inal effective start dates upon return to active duty. Ra-
 ther, the AMA demonstrates that Congress prioritized
 preserving a veteran’s earliest possible effective start date.
 The majority’s decision is therefore irreconcilable with the
 congressional intent espoused in the AMA because it risks
 veterans receiving later effective start dates than were
 originally assigned. I find it implausible that Congress
 wanted disabled veterans who reenter the service of their
 country to be required to “reapply” for the same benefits to
 which they previously were entitled, and also risk having
 their previous effective start dates superseded by a new,
 later date if they do not reapply within the narrow
 timeframe set forth in 38 C.F.R. § 3.654(b)(2).
     The majority’s reading of “any period” in § 5304(c) also
 defies logic. The majority appears to agree that § 5304(c)
 prohibits veterans from receiving disability pay during
 “any period” of active service pay. See Maj. Op. at 6 (“The
 ‘any period’ phrase in § 5304(c) . . . refers to a length of
 time: here, the time during which a veteran is receiving ac-
 tive service pay.”). This is correct. Where the majority
 errs, however, is in its assertion that “§ 5304(c) does not
 say compensation must cease only for that period. Con-
 gress was silent regarding whether other conditions, such
 as timely refiling of an application, could justify a later ef-
 fective date.” Id. (emphasis in original). In legislating
Case: 20-1479      Document: 62    Page: 19    Filed: 08/06/2021




 BUFFINGTON     v. MCDONOUGH                                 9



 § 5304(c), Congress chose to use classic conditional logic:
 “any period” during which a veteran receives active service
 pay will result in the veteran not receiving disability bene-
 fits. 38 U.S.C. § 5304(c). Receiving active service pay,
 then, sufficiently guarantees the necessary condition of not
 receiving disability benefits. The majority’s insistence that
 other sufficient conditions, such as “timely refiling of an
 application,” could also guarantee the loss of disability ben-
 efits improperly imports surplusage into § 5304(c)’s text.
 “[I]n general, ‘a matter not covered is to be treated as not
 covered’—a principle ‘so obvious that it seems absurd to re-
 cite it.’” GE Energy Power Conversion France SAS, Corp.
 v. Outokumpu Stainless USA, LLC, 140 S. Ct. 1637, 1645
 (2020) (citing A. Scalia & B. Garner, Reading Law: The In-
 terpretation of Legal Texts 93 (2012)). Where Congress cre-
 ates express exceptions courts should not elaborate
 unprovided for exceptions into the text. Reading Law at
 § 8 (citing Petteys v. Butler, 367 F.2d 528 (8th Cir. 1966)
 (Blackmun, J., dissenting)).
     To make matters worse, despite initially appearing to
 agree that § 5304(c) prohibits veterans from receiving dis-
 ability pay during “any period” of active service pay, the
 natural consequence of the majority’s interpretation con-
 travenes the statutory text. In addition to receiving active
 service pay, the majority contends that “other conditions,
 such as timely refiling of an application, could justify a
 later effective date.” Maj. Op. at 6. This means, then, that
 “any period” encompasses more than just the time period
 in which a veteran receives active service pay. Under the
 majority’s reading of § 5304(c), “any period” must now en-
 compass the period of active service pay plus the period in
 which the veteran has yet to reapply for benefits upon re-
 turning from active duty. As discussed above, “a matter
 not covered is to be treated as not covered.” And, excep-
 tions are to be deemed exclusive unless clear language to
 the contrary says otherwise. The majority errs by ignoring
 both of these principles of statutory construction.
Case: 20-1479    Document: 62      Page: 20     Filed: 08/06/2021




 10                                BUFFINGTON   v. MCDONOUGH



  B. No “concessions” by Mr. Buffington’s counsel justify the
             majority’s statutory interpretation
      The majority contends that the following “concessions”
 made by Mr. Buffington during oral argument undermine
 his assertion that veterans’ disability benefits should be
 paid continuously, with a pause only under certain circum-
 stances: (1) the VA may require additional medical exams;
 (2) the VA may “reconsider” the amount of benefits owed to
 a veteran based on such “reexaminations”; and (3) the VA
 can require “reapplication” for the “recommencement” of
 benefits following a veteran’s return from active duty. See
 Maj. Op. at 7–8. According to the majority, the VA’s ability
 to independently discontinue a veteran’s benefits award
 based on these three circumstances demonstrates that
 “§ 5304(c) does not create a limited exception to a general
 entitlement to benefits.” Id.
     The majority’s reliance on these supposed “conces-
 sions” is misplaced. First, our duty is to review judgments,
 not counsel’s comments during oral argument. And, where
 that judgment was based on statutory interpretation, noth-
 ing counsel could say could impact what the statute says,
 or does not say. Second, there is nothing meaningful about
 the fact that Mr. Buffington’s counsel has no problem with
 the VA occasionally reassessing the scope of any disability
 award or with requiring a veteran to notify the VA that his
 active duty service has ended, just as the veteran is re-
 quired to notify the VA that his active duty pay recom-
 menced.
     While there is no statutory provision granting the VA
 the right to conduct additional medical exams or to recon-
 sider benefits awards, that authority arises from the VA’s
 obligation to set the percentage of disability in the first in-
 stance. 38 C.F.R. § 3.327 states that the VA may require
 reexaminations whenever it “determines there is a need to
 verify either the continued existence or the current severity
 of a disability.” 38 C.F.R. § 3.327(a). Though this VA
Case: 20-1479      Document: 62     Page: 21    Filed: 08/06/2021




 BUFFINGTON     v. MCDONOUGH                                  11



 regulation does not use the word “reconsider,” it intimates
 that the VA may adjust the amount of benefits owed to a
 veteran if the disability has changed since the initial
 award. See id. (“Generally, reexaminations will be re-
 quired if it is likely that a disability has improved, or if ev-
 idence indicates there has been a material change in a
 disability or that the current rating may be incorrect.”).
 This provision is unrelated to any pause in payment caused
 by active duty service.
     This regulatory authority does nothing to undermine
 the notion that veterans’ benefits should be continuously
 paid. Rather, § 3.327(a) simply makes clear that there are
 two levels of inquiry surrounding entitlement to veterans’
 benefits: (1) whether the veteran has a service-connected
 disability that qualifies for benefits; and (2) if so, what the
 level of disability is for ratings purposes. Section 3.327(a)
 involves the latter inquiry as it empowers the VA to reas-
 sess a veteran’s disability for ratings purposes. We are con-
 cerned here, by contrast, with the former inquiry. Once a
 veteran has established a service-connected disability, he
 is entitled to benefits. Though the benefits ratings level
 may change depending on the disability, we are concerned
 here with the continuity of the underlying entitlement.
 Section 3.327(a) is thus irrelevant to our discussion.
      The majority’s reliance on the VA’s “reapplication” re-
 quirement is similarly misplaced. Neither Title 38 nor the
 corresponding VA regulations speak to reapplying for vet-
 erans’ benefits. Pursuant to 38 C.F.R. § 3.1(p), claims exist
 in two forms: (1) an “initial” claim; or (2) a “supplemental”
 claim. There are three types of initial claims: (1) an origi-
 nal claim, which is the first the VA receives; (2) a new claim
 for different benefits relating to the veteran’s service; and
 (3) a claim for an increase in the benefit amount for either
 type of claim. See id. §§ 3.1(p)(i)–(ii), 3.160(b). A supple-
 mental claim is filed when a veteran disagrees with a prior
 VA decision. See id. §§ 3.1(p)(2), 3.2501. As discussed
 above, 38 U.S.C. § 5110(a) ensures that initial and
Case: 20-1479      Document: 62    Page: 22    Filed: 08/06/2021




 12                                BUFFINGTON   v. MCDONOUGH



 supplemental claims receive the earliest possible effective
 start dates. The concept of a veteran “reapplying” for the
 same benefits to which he was previously entitled does not
 fit within any of these definitions. And, to the extent
 38 C.F.R. § 3.654 requires reapplication vis-à-vis its focus
 on “recommencement” of benefits, it is contrary to the plain
 text of §§ 5304(c) and 1131, as discussed above.
     What Mr. Buffington’s counsel agreed was reasonable
 is a requirement that the veteran give notice to the VA of
 the date his active duty service ended so that the VA will
 know to recommence benefits as of that date. This is con-
 sistent with how the VA treated Mr. Buffington’s notice of
 his return to active duty. Mr. Buffington notified the VA
 of his return to service in August 2003. In October 2003,
 the VA informed Mr. Buffington that his disability compen-
 sation was discontinued effective July 20, 2003—the day
 before his return to active duty. In other words, the VA did
 not allow his disability pay to continue until it received no-
 tice of his change in status; once it received notice, it had
 no problem backdating the cessation of benefits. Mr. Buff-
 ington argues that the VA similarly should have no prob-
 lem backdating the recommencement of benefits, once it is
 notified of the date on which a veteran’s active duty ceased.
      The majority’s focus on Mr. Buffington’s concessions re-
 garding reexamination, reconsideration, and reapplication
 is simply unpersuasive. To the extent the VA implements
 these concepts, they do nothing to rebut the notion that vet-
 erans’ benefits should be continuously administered but for
 any period when active duty pay is received.
                C. There is no surplusage concern
     The majority finally contends that reading the “any pe-
 riod” language of § 5304(c) to “set both the date for discon-
 tinuing benefits and the date for recommencing benefits
 based on active service” renders § 5112(b)(3) superfluous.
 Maj. Op. at 8. According to the majority, Congress chose to
 define the effective date of the discontinuation of benefits
Case: 20-1479      Document: 62   Page: 23    Filed: 08/06/2021




 BUFFINGTON     v. MCDONOUGH                               13



 in § 5112(b) but not to specify the effective date of recom-
 mencement of disability benefits following a veteran’s pe-
 riod of active service. It claims that construing § 5304(c)’s
 “any period” language as setting the discontinuance and
 recommencement dates of awards requires reading into the
 statute a “day-before” discontinuance date and a “day-af-
 ter” recommencement date. Since Congress already pro-
 vided a “day-before” discontinuance date in § 5112(b)(3),
 the majority argues that interpreting “any period” in
 § 5304(c) to include a “day-before” and a “day-after” effec-
 tive dates would create impermissible surplusage in
 § 5112(b)(3).
      The majority’s argument rests on a misinterpretation
 of the statutory text. Section 5304(c)’s “any period” lan-
 guage does not create new effective dates. As discussed
 above, §§ 5110 and 5112(b)(3) do this by establishing start
 and discontinuance effective dates, respectively. When
 read alongside § 5112(b)(3), § 5304(c) merely delineates the
 period of pause in benefits, with § 5112(b)’s discontinuance
 effective date giving effect to § 5304(c)’s bar on duplicate
 benefits. It is notable, moreover, that § 5112(b)(3) actually
 does extra work than the phrase “any period” in § 5304(c):
 it sets a discontinuance date the day before the period in
 § 5304(c) commences.       If anything, the existence of
 § 5112(b)(3) proves that when Congress wanted to set a
 commencement or recommencement date that differed
 from the start and end of the “period” referenced in
 § 5304(c), it knew how to do so expressly.
   D. Doubt regarding any recommencement date must be
             resolved in Mr. Buffington’s favor
     The majority asserts that, because it finds a “statutory
 gap” regarding the recommencement of benefits, it may ig-
 nore the pro-veteran canon of construction in its Chevron
 step one analysis. But that logic does not withstand dis-
 section. What the majority appears to really say is that, by
 not expressly setting a date for recommencement of
Case: 20-1479     Document: 62      Page: 24    Filed: 08/06/2021




 14                                 BUFFINGTON   v. MCDONOUGH



 benefits as clearly as it did for a discontinuation of benefits,
 Congress gave the VA the greenlight to finish the statute
 via regulation. Calling what it finds a “statutory gap” does
 not alter the reality of what the majority concludes, how-
 ever, or what the implications of that conclusion are.
     As described above, the majority failed to correctly ap-
 ply Chevron’s step one analysis because it found a statutory
 gap in § 5304(c) without first finding an ambiguity. As part
 of a correct Chevron step one analysis, the majority must
 take into account all other traditional canons of construc-
 tion along the way, including the pro-veteran canon of con-
 struction. Cf. Kisor v. Wilkie, 139 S. Ct. 2400, 2414 (2019)
 (“Kisor II”) (“[T]he possibility of deference can arise only if
 a regulation is genuinely ambiguous. And when we use
 that term, we mean it—genuinely ambiguous, even after a
 court has resorted to all the standard tools of interpreta-
 tion.”).
     The majority cites Terry v. Principi, 340 F.3d 1378,
 1383 (Fed. Cir. 2003) as support for its decision to jettison
 any discussion of Brown v. Gardner, 513 U.S. 115 (1994)
 and the presumption in favor of veteran-friendly statutory
 interpretations Gardner creates. But Terry is materially
 distinguishable. Terry expressly found that the statute at
 issue was unambiguous; that it was not open to any inter-
 pretive doubt once its terms were given their common and
 ordinary meaning. See Terry, 340 F.3d at 1383. It found
 that Congress gave the VA the right to regulate so as to
 give effect to that unambiguous statutory scheme.
     That is very different from what the majority does here.
 It does not say that Congress unambiguously required that
 disability benefits end, rather than pause, and unambigu-
 ously authorized the VA to require veterans to go through
 the onerous disability application process anew merely be-
 cause they answered the call to return to active duty. It
 simply finds a silence that needs filling. But, to the extent
Case: 20-1479      Document: 62    Page: 25    Filed: 08/06/2021




 BUFFINGTON     v. MCDONOUGH                                15



 there is any silence, it is our job to interpret what that si-
 lence means in the first instance, not the VA’s.
      On the way to resolving that question, to the extent any
 interpretive doubt remains, we must apply the Gardner
 presumption and resolve any ambiguity about what Con-
 gress meant in Mr. Buffington’s favor. See Kisor II, 139
 S. Ct. at 2414; see also Henderson, 562 U.S. at 441 (“We
 have long applied ‘the canon that provisions for benefits to
 members of the Armed Services are to be construed in the
 beneficiaries’ favor.’”) (citing King v. St. Vincent’s Hosp.,
 502 U.S. 215, 220–21, n.9 (1991)). Even if its use is to be
 limited to circumstances in which interpretive doubt re-
 mains after considering various other tools of construction
 during the step one Chevron analysis, see Kisor v.
 McDonough, 995 F.3d 1316 (Fed. Cir. 2021) (“Kisor IV”), it
 remains an interpretive tool in the court’s statutory con-
 struction toolbox that is to be employed before resorting to
 Chevron deference, see Kisor II, 139 S. Ct. at 2415
 (“[B]efore concluding that a rule is genuinely ambiguous, a
 court must exhaust all the ‘traditional tools’ of construc-
 tion.”); see also Arangure v. Whitaker, 911 F.3d 333, 346
 (6th Cir. 2018) (noting that the Supreme Court applies a
 “canons first” before deference approach to Chevron, even
 considering policy-based or normative canons at Chevron
 step one); see also Kenneth A. Bamberger, Normative Can-
 ons in the Review of Administrative Policymaking, 118 Yale
 L.J. 64, 77 (2008) (“[C]anons trump deference.”). 3 The ma-
 jority cannot avoid addressing the Gardner presumption by
 avoiding determining whether § 5304(c) is ambiguous. To
 do so is to ignore our job under Chevron. As noted above,




     3   To the extent this court has previously placed con-
 sideration of the Gardner presumption after considerations
 of deference, Kisor II made clear that the inquiry is to be
 done in the reverse order.
Case: 20-1479    Document: 62        Page: 26   Filed: 08/06/2021




 16                                  BUFFINGTON   v. MCDONOUGH



 there is nothing ambiguous about the “any period” lan-
 guage in § 5304(c).
                               II.
      After finding a gap in § 5304(c)’s statutory text, the ma-
 jority moves on to Chevron step two. The majority con-
 cludes that 38 C.F.R. § 3.654(b)(2) is a reasonable gap-
 filling measure because it “incentivizes early filing” of re-
 commencement of benefits, thereby promoting efficiency
 within the VA. Maj. Op. at 10. But requiring veterans to
 reapply for benefits to which they previously were entitled
 seems anything but efficient. If efficiency is paramount,
 then interpreting § 5304(c) as enacting a pause in benefits
 for “any period” during which a veteran returns to active
 duty better achieves that goal.
     The majority also reasons that 38 C.F.R. § 3.654(b)(2)’s
 requirement of “timely reapplication” for benefits is reason-
 able because a veteran’s “disability may improve or worsen
 over time.” Id. Impliedly, the “reasonable” functions
 served by “reapplication” for benefits involve modifying the
 amount of benefits according to the severity of the veteran’s
 disability.
     As noted above, several other regulatory and statutory
 mechanisms, however, serve these functions. The VA uses
 reexaminations to monitor the changing levels of a vet-
 eran’s disability and to adjust the award amount based on
 the disability rating. See 38 C.F.R. § 3.327(a). And, in the
 event of a veteran’s disability worsening, 38 U.S.C.
 § 5110(b)(3) allows veterans to file claims for increased
 awards. The means of addressing different disability rat-
 ings are thus already baked into the statutory and regula-
 tory framework. They should not muddy our analysis,
 which focuses on whether 38 C.F.R. § 3.654(b)(2)’s complex
 benefits scheme comports with the statutory text of Title
 38’s effective start and discontinuance dates—as well as
 any pauses pursuant to § 5304(c)’s “any period” language.
Case: 20-1479      Document: 62    Page: 27    Filed: 08/06/2021




 BUFFINGTON     v. MCDONOUGH                                17



     Quite simply, 38 C.F.R. § 3.654(b)(2) serves no purpose
 other than to deny disability benefits (and other critical re-
 tirement benefits) to veterans entitled to them solely be-
 cause these men and women answered the call to return to
 active duty. That is wholly inconsistent with the benefi-
 cent scheme in which the relevant statutory provisions ap-
 pear and with the congressional intent behind both the
 VJRA and the AMA. I dissent from the majority’s endorse-
 ment of this offensive regulation.